COOK, Judge
(concurring):
The CID agent who responded to the report of a witness that she had detected the smell of marijuana testified that he proceeded to appellant’s quarters and, upon receiving no answer after ringing the doorbell and knocking on the door, acted as follows:
I then attempted to open the door by turning the door handle and in doing so this allowed a freedom of movement between the door and the door facing. In doing so I placed my face close to the opening and smelled and I could smell the odor of what appeared to me to be marijuana coming from within the apartment.
The information gained from this movement of the door was set forth in an affidavit in an attempt to establish probable cause for the initial search. In my opinion, this intrusion into appellant’s quarters constituted a search which had not been properly authorized. There is nothing in the record to support such a search on the basis of exigent circumstances. Cf. People v. Trull, 64 Ill.App.3d 385, 20 Ill.Dec. 960, 380 N.E.2d 1169 (1978).
Accordingly, the use of the information obtained by the first search to establish probable cause for the second authorized search was improper. Furthermore, absent the evidence in question, there was insufficient information available to establish probable cause for the second search. Therefore, I need not address the issue relating to the requirements of paragraph 14 — 4 of AR 27 — 10 and whether a violation of its provisions invokes the exclusionary rule. See United States v. Caceres, 440 U.S. 741, 99 S.Ct. 1465, 59 L.Ed.2d 733 (1979); United States v. Shulman, 466 F.Supp. 293 (D.C.S.N.Y., February 23, 1979). Finally, I agree with the majority that the search of appellant’s quarters tainted the search of his hotel room.
As there is no available substitute evidence against the appellant, I join the majority in ordering the charge dismissed.